

Exhibit 10.2
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT, MARKED BY BRACKETS, WERE OMITTED
BECAUSE THOSE PORTIONS ARE NOT MATERIAL AND WOULD BE COMPETITIVELY HARMFUL TO
THE COMPANY IF PUBLICLY DISCLOSED.


image_01a.jpg [image_01a.jpg]
PROJECT AGREEMENT NO.:    1
MCDC BASE AGREEMENT NO.:    2020-504


PROJECT TITLE: MCDC2008-005; Large-Scale Manufacturing of Antibodies Directed to
SARS-CoV-2


PARTIES:    Advanced Technology International (“MCDC CMF”) and Regeneron
Pharmaceuticals, Inc. (“Project Agreement Holder”)


This Project Agreement is awarded under the authority of MCDC Base Agreement No.
2020-504, and herein incorporates all the terms and conditions thereof, as such
terms and conditions are modified by the terms of the Statement Of Work attached
hereto as Exhibit A (the “Statement of Work” or “SOW”). The parties agree that,
to the extent any terms or conditions of the Statement of Work conflict with the
terms and conditions of MCDC Base Agreement No. 2020-504, the terms and
conditions of the Statement of Work shall apply and take precedence.


1.PAYMENT METHOD
The Payment Method for this Project Agreement is Firm Fixed Price with a not to
exceed ceiling.


2.TERM OF THE PROJECT AGREEMENT
The period of performance for this Project Agreement is from the effective date,
which is the date of the last signature through June 30, 2021.


3.OBLIGATION
The MCDC CMF’s liability to make payments to the Project Agreement Holder is
limited to only those funds obligated under this Project Agreement or by
modification to the Project Agreement. MCDC CMF may incrementally fund this
Project Agreement.


4.TOTAL FIRM FIXED PRICE
The total firm fixed price for the services to be provided by the Project
Agreement Holder is as follows:


Total Firm Fixed Price    $450,262,000





--------------------------------------------------------------------------------



5.TOTAL FUNDING
The total amount of funding currently available for payment and allotted to this
Project Agreement is $450,262,000.


6.MILESTONE PAYMENT SCHEDULE
The Project Agreement Holder shall document the accomplishments of each Project
Payable Milestone under each Project Agreement. Acceptance of Milestones shall
be contingent upon approval from the Government Agreements Officer
Representative (AOR) detailed in Clause No. 9, Technical and Administrative
Representatives. Milestone payments will be paid in the amount indicated in the
attached Milestone Payment Schedule (Attachment A).




--------------------------------------------------------------------------------





7.APPROACH TO MEETING THE OTHER TRANSACTION AUTHORITY
In accordance with provision contained in 10 USC 2371b governing the use Other
Transaction Agreements each MCDC Member Organization must meet at least one of
the following conditions: have at least one nontraditional defense contractor or
nonprofit research institution participating to a significant extent in the
performance of an awarded Project Agreement; all significant participants in the
Project Agreement other than the Federal Government are small businesses
(including small businesses participating in a program described under section 9
of the Small Business Act (15 U.S.C. 638)) or nontraditional defense
contractors; or provide a cost share of no less than one third of the value of
the Project Agreement awarded to the Member Organization. The Project Agreement
Holder’s approach to meeting the Other Transaction Authority requirement is
identified below. Throughout the period of performance of any Project Agreement,
the CMF and the Government will actively monitor the award to ensure compliance
with this provision in accordance with implementation guidance from Headquarters
– Department of the Army (HQDA) and/or Office of the Secretary of Defense (OSD).
The Project Agreement Holder will be given the opportunity to become compliant
with the guidance should they be found non-compliant. Failure to comply may
result in termination.


The warranties and representations submitted as part of the proposal are hereby
incorporated into this Project Agreement. The Project Agreement Holder was
proposed as a nontraditional defense contractor and determined to be providing a
significant contribution.


8.STATEMENT OF WORK
The Statement of Work, Attachment A, provides a detailed description of the work
to be accomplished and reports and deliverables required by this Project
Agreement. All changes to Attachment A must be incorporated via written
modification to this Project Agreement. Additional guidance on report
requirements is in Attachment B, Report Requirements.


9.TECHNICAL AND ADMINISTRATIVE REPRESENTATIVES
The following technical and contractual representatives of the Parties are
hereby designated for this Project Agreement. Either party may change their
designated representatives by written notification to the other.



--------------------------------------------------------------------------------




MCDC CMF Contractual Representative:Contracts AdministratorAdvanced Technology
International315 Sigma Drive
Summerville, SC 29486
Email:
Phone:


Government Technical Representatives:
Agreements Officer Representative (AOR):Email:Phone:




Project Agreement Holder’s Representatives:
Technical Representative:Contractual Representative:777 Old Saw Mill River Rd777
Old Saw Mill River RdTarrytown, NY 10591Tarrytown, NY
10591Email:Email:Phone:Phone:



10.MARKING OF DELIVERABLES
Any Data delivered under this Project Agreement, by the Project Agreement
Holder, shall be marked with a suitable notice or legend.


11.SECURITY ADMINISTRATION
The security level for this project is UNCLASSIFIED.


12.ATTACHMENTS
Attachments listed herein are hereby incorporated by reference into this Project
Agreement.
A.Statement of Work, “Large-Scale Manufacturing of Antibodies Directed to
SARS-CoV-2”
B.Report Requirements
C.Technical Direction Letter (TDL) RPP-20-08 Regeneron


13.GOVERNMENT FURNISHED PROPERTY
At this time, Government Furnished Property is not provided for use under this
Project Agreement.


14.PATENT RIGHTS AND DATA RIGHTS
Please reference Section 7 of Attachment A, Statement of Work.


15.FOLLOW-ON PRODUCTION PROVISION
Please reference Section 1 of Attachment A, Statement of Work.



--------------------------------------------------------------------------------





16.SECURITY & OPSEC
The below language shall be used as Paragraph 6 of Article XVII in Regeneron’s
Base Agreement:
Access and General Protection/Security Policy and Procedures. This standard
language text is applicable to ALL PAH employees working on critical program
information or covered defense information related to Operation Warp Speed
(OWS), and to those with an area of performance within an Army controlled
installation, facility or area. PAH employees shall comply with applicable
installation, facility and area commander installation/facility access and local
security policies and procedures (provided by government representative). The
PAH also shall provide all information required for background checks necessary
to access critical program information or covered defense information related to
OWS, and to meet installation access requirements to be accomplished by
installation Provost Marshal Office, Director of Emergency Services or Security
Office. The PAH workforce must comply with all personal identity verification
requirements as directed by DOD, HQDA and/or local policy. In addition to the
changes otherwise authorized by the changes clause of this agreement, should the
Force Protection Condition (FPCON) at any individual facility or installation
change, the Government may require changes in PAH security matters or processes.


17.ENTIRE AGREEMENT
This Project Agreement and the MCDC Base Agreement under which it is issued
constitute the entire understanding and agreement between the parties with
respect to the subject matter hereof.


Except as provided herein (including in the SOW), all Terms and Conditions of
the MCDC Base Agreement and its modifications remain unchanged and in full force
and effect.




--------------------------------------------------------------------------------






image_11a.jpg [image_11a.jpg]


The Project Agreement Holder is required to sign this document and return to
Advanced Technology International to finalize this action.



Regeneron Pharmaceuticals, Inc.
Advanced Technology International
By: /s/ Robert Landry            
By: /s/                         
Name: Robert Landry            
Name:                         
Title: Executive Vice President- Finance and Chief Financial Officer
Title:                         
Date: Jul 6, 2020                
Date: 6 July 2020                    





--------------------------------------------------------------------------------





Attachment A
Statement of Work


This page intentionally left blank. See separate document for Attachment A.





--------------------------------------------------------------------------------







Statement of Work
For
Large-Scale Manufacturing of Antibodies Directed to SARS-CoV-2


RPP #: RPP-20-08
Project Identifier: MCDC OTA 2008-005, W15QKN-16-9-1002
Consortium Member: Regeneron Pharmaceuticals, Inc.
Title of Proposal: Large-Scale Manufacturing of Antibodies Directed to
SARS-CoV-2


1.0    INTRODUCTION, SCOPE, AND OBJECTIVES


A. Preamble


Regeneron Pharmaceuticals, Inc. (referred to herein as “Regeneron”, “Offeror”,
“Contractor” or “Recipient”) has demonstrated experience with rapid scale-up of
biopharmaceutical programs.  Our excellent history of receiving development
scale processes from Research and Development (R&D) laboratories, and then
expanding to clinical or commercial Good Manufacturing Practice (GMP) scale
production, is well documented. [* * *] We have consistently demonstrated our
ability to expedite the delivery of high quality, safe and efficacious products
(Ebola therapeutic) in partnership with the Government (anti-MERS, anti-Ebola).

Fully human monoclonal antibodies (mAbs) are molecules with high potency,
predictable Pharmacokinetics (PK), and limited off-target toxicity, and thus
provide attractive types of therapeutics for emerging diseases. Importantly, we
have repeatedly demonstrated that candidate mAb-based drugs to prevent and/or
treat emerging infections, can be rapidly obtained from Regeneron’s proprietary
VelocImmune® mice. Further, our ability to concurrently generate isogenic cell
lines that are optimized for rapid antibody scale up and manufacturing using our
proprietary Chemistry, Manufacturing, and Controls (CMC) platform technologies,
have facilitated both testing of our mAbs in preclinical models and subsequent
development of these mAbs into drugs suitable for human testing. In the process
of completing many of these activities we have collaborated with other entities
(including BARDA, Research Institutes, Government Laboratories and
Universities). Our manufacturing has been designed to be paired with our
proprietary VelocImmune® R&D technology, that is a proven process to rapidly
take a research concept from the bench, into large scale production, with the
ability to delivery medicines to patients.


The Government has advised Regeneron that it is appropriate for the project
described in this Project Agreement to be performed through the Medical CBRN
Defense Consortium (MCDC), under the authority of the MCDC Other Transaction
Agreement No. W15QKN-16-9-1002.  Regeneron is amenable to performing the project
pursuant to such authority, based on the advice of the Government, and due to
the unprecedented circumstances of the Coronavirus Disease 2019 (COVID-19)
pandemic and, accordingly, the parties have entered into this Project
Agreement. 


[* * *]



--------------------------------------------------------------------------------







B. Overall Objectives and Scope


This project is defined by discrete work segments for the continuous manufacture
of drug substance, formulated drug substance and filled, packaged and labeled
drug product, in accordance with a mutually agreed schedule.


Pursuant to this project, Regeneron will manufacture and sell drug product to
the applicable United States (U.S.) Federal Government agency, for distribution
in the U.S. All manufacturing described herein will be compliant with Food and
Drug Administration (FDA) current Good Manufacturing Oractices (cGMP), as 21 CFR
210 and 211.


1.1    Introduction


The objective is to conduct the manufacturing production activities described in
this proposal for prototypes consisting of novel, proprietary mAb therapeutics
and prophylactics, to reduce pathology of COVID-19 disease and/or prevent
development of disease when administered prophylactically.


1.2    Scope


These manufacturing production activities will include manufacturing at-scale,
filling and finishing, and storage and shipping of Severe Acute Respiratory
Syndrome Coronavirus 2 (SARS-CoV-2)-specific monoclonal antibodies (referred to
herein as the “prototype”, the “prototype product”, the “product” or “drug
product”) for treatment and/or prophylaxis against COVID-19.


1.3    Definition of the Prototype Project


Consistent with USG objectives, Regeneron will employ its proprietary
manufacturing technology and processes, in a manner compliant with applicable
laws and regulations, including 21 CFR 210 and 211 and the Drug Supply Chain
Security Act, to manufacture the prototype product. This effort constitutes a
prototype project because it will be used to evaluate the technical feasibility
of manufacturing the prototype product during the ongoing COVID-19 pandemic. In
addition, this is a prototype project because Regeneron will demonstrate, and
prove-out the at-scale, multi-lot proprietary manufacturing activities of
Regeneron in order to assess the feasibility of these activities to support the
necessary quantity of the prototype product to treat the U.S. population.
Successful completion of the prototype project will demonstrate Regeneron’s
capability to (i) rapidly manufacture product, which can be further scaled-up to
meet mutually agreed to surge requirements with little advance notification and
(ii) facilitate the Government’s ability to stockpile and distribute large
quantities of the drug product to respond when needed, including for use in
clinical studies, under an Emergency Use Authorization (EUA), or pursuant to
other clearance from the U.S. FDA. For clarity, any manufacturing and supply of
drug product in excess of the
[* * *]



--------------------------------------------------------------------------------





specific quantities set forth in Section 4.0 of this Statement of Work, shall be
subject to a separate mutual agreement between Regeneron and the Government.


The scope of effort supported by this agreement is further clarified in Section
1.4. It is important to note that nonclinical and clinical studies for the
prototype are being conducted by Regeneron outside of this agreement. The
results of those studies may be used to develop use case scenarios and, in turn,
inform the USG’s deployment strategy as it relates to product manufactured under
this agreement; however, such results (including the degree to which the data
are “positive” or “negative”) shall not be a factor in this prototype project.


1.4    Objective


•Conduct its proprietary manufacturing production activities described in this
proposal for prototypes consisting of novel, proprietary mAb therapeutics and
prophylactics, to reduce pathology of COVID-19 disease and/or prevent
development of disease when administered prophylactically.
•The prototypes will include one or more of the following, as mutually agreed
between Offeror and the Government:
◦the mAbs known as REGN10987 and REGN10933, as a cocktail;
◦Other mAbs (as monotherapies or a cocktail) as agreed to by bilateral
modification between Offeror and the Government.
•The deliverables will be the products listed above (i.e., REGN10987 and
REGN10933), in the form of bulk formulated drug substance and/or filled and
finished product in vials, as mutually agreed between Offeror and the
Government, packaged and labeled drug product, results, reports and records
associated with generation of data demonstrating quality and control.
•The products will be delivered in the form and quantity to be agreed between
Offeror and the Government. It is expected that the prototypes will be stored by
Offeror until such time as (a) they can be used for pre-clinical or clinical
development purposes under an Investigational New Drug application (IND), or (b)
upon the FDA’s grant of an EUA under Section 564 of the Food, Drug and Cosmetic
Act (FD&C Act), or full marketing approval under a full Biologics License
Application (BLA) under Section 351(a) of the Public Health Service Act (PHSA).


1.5    Follow-on Activity


In accordance with 10.U.S.C. 2371b(f), and upon successful demonstration of the
prototype, or at the accomplishment of particularly favorable or unexpected
results achieved outside of this Agreement that would justify transitioning to
production (e.g., EUA or BLA), additional at-scale manufacturing of [* * *],
supported by a mutually agreed upon follow-on production contract or Other
Transaction Agreement, may be awarded to Regeneron, without further competition,
to partially or completely meet the USG objective of supplying a safe and
effective COVID-19 therapeutic or prophylactic treatment courses to ensure
nationwide
[* * *]



--------------------------------------------------------------------------------





access. For clarity, any manufacturing and supply of drug product in excess of
the specific quantities set forth in Section 4.0 of this Statement of Work shall
be subject to a mutually-agreed upon separate agreement between Regeneron and
the Government. For further clarity, neither party shall be obligated to
negotiate or enter into such a separate agreement for follow-on production.


During the performance of the prototype project, the Government and contractor
may negotiate the scope and price of follow-on production.


2.0    APPLICABLE REFERENCES

Current Good Manufacturing Practices, 21 CFR 210, 211


[* * *]




4.0    DELIVERABLES


Offeror assumed [* * *]. Regeneron shall have the right to provide deliverables
directly to the Government and not to the Consortium Management Firm (CMF).




Deliverable Table (June 2020 - June 2021)



DeliverableDue DateTotal Program FundsData RightsProject Kick-Off; Deliverable[*
* *][* * *][* * *]DS/FDS Bulk GMP Lot [* * *][* * *][* * *][* * *]DS/FDS Bulk
GMP Lot [* * *][* * *][* * *][* * *]DS/FDS Bulk GMP Lot [* * *][* * *][* * *][*
* *]Fill Product [* * *][* * *][* * *][* * *]Fill Product [* * *][* * *][* *
*][* * *]Fill Product [* * *][* * *][* * *][* * *]Package/Label Product[* * *][*
* *][* * *]Storage of Drug Product [* * *][* * *][* * *][* * *]Storage of Drug
Product [* * *][* * *][* * *][* * *]Storage of Drug Product [* * *][* * *][* *
*][* * *]Storage of Drug Product [* * *][* * *][* * *][* * *][* * *][* * *][* *
*][* * *][* * *][* * *][* * *][* * *][* * *][* * *][* * *][* * *][* * *][* *
*][* * *][* * *]$450,262,000 (FFP)

[* * *]



--------------------------------------------------------------------------------





*Upon payment, delivery and acceptance in accordance with the terms of this
Project Agreement, the Government will have title to the product produced under
this Statement of Work. The Government will have the rights described below in
Section 7.3 to technical data disclosed under this Statement of Work.
** Packaging and labeling of product will be performed following the
determination of the use of the applicable drug product (e.g., for clinical
trials or for distribution under an EUA or BLA).


5.0     MILESTONE PAYMENT SCHEDULE; TERMINATION COSTS



Milestone #
Milestone Description
(Deliverable Reference)
Due DateTotal Program Funds5.1[* * *][* * *][* * *]5.2[* * *][* * *][* * *]5.3[*
* *][* * *][* * *]5.4[* * *][* * *][* * *]5.5[* * *][* * *][* * *]5.6[* * *][* *
*][* * *]5.7[* * *][* * *][* * *]5.8[* * *][* * *][* * *]5.9[* * *][* * *][* *
*]5.10[* * *][* * *][* * *]5.11[* * *][* * *][* * *]Total (Include Payment Type;
FFP):$450,262,000Period of Performance:June 2020 – June 2021



The overall price is fixed price at $450,262,000. Milestone payments will be
made quarterly as set forth in the table above, corresponding to the
deliverables and any 3rd party commitments Regeneron needs to make. In the event
the deliverables in a given quarter are less than or exceed the projected
quantity, the milestone payment for such quarter will be equitably adjusted
based on the shortfall or excess amount, as applicable, however the price will
not exceed $450,262,000 Milestone payment terms will be net 30 days.


Total pricing is a firm fixed price per lot, [* * *]. Regeneron will deliver [*
* *] of filled/finished drug product. Regeneron will be entitled to full payment
for drug product upon delivery/acceptance (as described herein) of
filled/finished drug product, prior to packaging and labeling. However,
Regeneron shall be responsible for the packaging and labeling of product at no
additional cost following the determination of the use of such drug product
(e.g., for clinical trials or for distribution under an EUA or BLA). Drug
product will comply with the Drug Supply Chain Security Act serialization and
tracking requirements. Drug product will not be co-formulated, except as
otherwise mutually agreed by the parties. Unless and until otherwise mutually
agreed, the drug product produced under this Statement of Work will be filled
for therapeutic use. [* * *] Regeneron will provide the Government with the
timeline for fill/finish activities, including the dates by which the parties
must determine
[* * *]



--------------------------------------------------------------------------------





the allocation of fill/finish activities. Notwithstanding the foregoing, as part
of this Project Agreement, Regeneron will have the right to utilize material and
capacity supported by this agreement to fill up to [* * *], as well as any
additional drug product mutually agreed upon by Regeneron and the Government
(with respect to which use the Government will not unreasonably withhold
consent.


In the event this Statement of Work is terminated prior to completion,
termination costs recoverable by Regeneron under Section 2.04 of the MCDC Base
Agreement, shall include the following: the full contract price for any drug
product manufactured and not yet paid for; a pro-rated portion of the contract
price for drug substance or drug product that is in process, based on the stage
of production; [* * *] and raw materials that Regeneron purchased (or is
obligated to purchase) that cannot be allocated to other products.


[* * *]


7.0     PATENT RIGHTS; DATA RIGHTS; PREP ACT AND TRANSPARENCY


Article X, (“PATENT RIGHTS”) and Article XI. (“DATA RIGHTS”) of Other
Transaction Agreement number W15QKN-16-9-1002 shall not apply to this Project
Agreement and are hereby replaced for the purpose of this Project Agreement,
with this Section 7.0 (including Sections 7.1-7.4 and the Definitions Appendix).
Definitions:


Capitalized terms used in this Section 7.0 (including Sections 7.1-7.4) shall
have the meanings ascribed to such terms in the Definitions Appendix to this
Project Agreement.


For purposes of this Project Agreement, all rights of the Government in and to
Data or Subject Inventions are granted solely to The United States of America,
as represented by the Department of Health & Human Services, Office of the
Assistant Secretary for Preparedness & Response (“ASPR”), Office of Biomedical
Advanced Research and Development (“BARDA”) (represented by Office of
Acquisition Management, Contracts and Grants (AMCG)) and to no other agency of
the United States of America (including JPEO) or representative of any such
other agency (including the CMF). The parties acknowledge that Regeneron is
permitted to communicate solely with BARDA regarding the matters described in
this Section 7.0 (including Sections 7.1-7.4) and is not obligated to
communicate with any other Government agency or representative regarding such
matters.


7.1    BACKGROUND INTELLECTUAL PROPERTY


Each party acknowledges that it has no rights to the other party’s inventions,
discoveries, know-how, Data, technology or intellectual property generated,
discovered, conceived or reduced to practice prior to or otherwise outside of
this Statement of Work (also referred to herein as, this “Project Agreement” or
this “Agreement”), and any improvements or modifications thereto, including,
without limitation, the background intellectual property
[* * *]



--------------------------------------------------------------------------------





(and improvements/modifications) for the Government and Regeneron described
below, as follows:


Government Background Intellectual Property. None.


Contractor Background Intellectual Property:[* * *]


63/004,312, filed April 2, 2020 “Anti-SARS-CoV-2-Spike Glycoprotein Antibodies
and Antigen-Binding Fragments”
[* * *]
63/014,687, filed April 23, 2020 “Anti-SARS-CoV-2-Spike Glycoprotein Antibodies
and Antigen-Binding Fragments”
[* * *]
63/025,949, filed May 15, 2020 “Anti-SARS-CoV-2-Spike Glycoprotein Antibodies
and Antigen-Binding Fragments”
[* * *]
63/034,865, filed June 4, 2020 “Anti-SARS-CoV-2-Spike Glycoprotein Antibodies
and Antigen-Binding Fragments”
[* * *]


No party relinquishes rights in any of its background intellectual property to
any other party under this contract.


Either Party may update its disclosure of background intellectual property under
this Section 7.1 upon written notice to the other Party.


7.2     PATENT RIGHTS


a.Allocation of Principal Rights
The parties agree that the Bayh-Dole statute does not apply to this Project
Agreement. Ownership of inventions Made in the performance of this Project
Agreement shall follow inventorship, and inventorship shall be determined in
accordance with United States patent laws. With respect to any Subject Invention
Made (in whole or in part) by or on behalf of Regeneron, unless Regeneron shall
have notified the Government (in accordance with Subparagraph b. below) that
Regeneron does not intend to properly disclose and elect title to a Subject
Invention, Regeneron shall retain the entire right, title, and interest
throughout the world to such Subject Invention, and the Government shall have a
nonexclusive, nontransferable, irrevocable, paid-up license to practice or have
practiced on behalf of the United States the Subject Invention throughout the
world. This license does not include the right to use or allow others to use the
Subject Invention for commercial purposes. If Regeneron does not properly
disclose and elect title to any such Subject Invention (in
[* * *]



--------------------------------------------------------------------------------





accordance with Subparagraph b. below), then the Government may exercise its
rights to seek ownership of such Subject Invention, pursuant to clause 7.2.c.
below.


b.Invention Disclosure, Election of Title, and Filing of Patent Application
i.Regeneron shall disclose in writing each Subject Invention to the OTTR within
12 months after the inventor discloses it in writing to Regeneron personnel
responsible for patent matters. The disclosure shall identify the inventor(s)
and this Project Agreement under which the Subject Invention was made. It shall
be sufficiently complete in technical detail to convey a clear understanding of
the Subject Invention. The disclosure shall also identify any publication, on
sale (i.e., sale or offer for sale), or public use of the Subject Invention, or
whether a manuscript describing the Subject Invention has been submitted for
publication and, if so, whether it has been accepted for publication. In
addition, after disclosure to the Government funding agency (HHS/BARDA),
Regeneron shall promptly notify the OTTR of the acceptance of any manuscript
describing the Subject Invention for publication and any on sale or public use.
ii.Regeneron shall elect in writing whether or not to retain ownership of any
Subject Invention by notifying the OTTR within 2 years of disclosure to the
Government funding agency. However, in any case where publication, on sale, or
public use has initiated the 1-year statutory period during which valid patent
protection can be obtained in the United States, the period for election of
title may be shortened by the agency to a date that is no more than 60 calendar
days prior to the end of the statutory period.
iii.Regeneron shall file either a provisional or a non-provisional patent
application for an elected Subject Invention within 1 year after election of
title. However, in any case where a publication, on sale, or public use has
initiated the 1-year statutory period during which valid patent protection can
be obtained in the United States, Regeneron shall file the application prior to
the end of that statutory period. If Regeneron files an initial provisional
application, it shall file a non-provisional application within 10 months of the
filing of the initial provisional application. Regeneron shall include a
Government Support Clause (GSC) within the specification of any United States
patent applications and any patent issuing thereon covering a subject invention.
iv.Regeneron may request extensions of time for disclosure, election, or filing
under subparagraphs (b)(i), (b)(ii) and (b)(iii) of this clause. An extension of
time for each deadline, may be granted at the discretion of the Government
funding agency.
v.If Regeneron determines that it does not intend to elect to retain title to
any such Subject Invention, Regeneron shall notify the Government, in writing,
within two (2) years of disclosure to the Government. However, in any case where
publication, sale, or public use has initiated the one (1)-year statutory
[* * *]



--------------------------------------------------------------------------------





period wherein valid patent protection can still be obtained in the United
States, the period for such notice may be shortened by the Government to a date
that is no more than sixty (60) calendar days prior to the end of the statutory
period.


c.Conditions When the Government May Obtain Title
Upon the Government’s written request, Regeneron shall convey title to any
Subject Invention to the Government funding agency if Regeneron fails to
disclose the Subject Invention or elects not to retain title to the Subject
Invention within the times specified in Subparagraph b of Section 7.2. The
Government may request title after learning of the failure of Regeneron to
disclose or elect within the specified times for an unlimited time. The
Government funding agency may request title upon Regeneron’s omission to timely
file patent applications in any country. The Government funding agency may
request title in any country in which Regeneron decides to discontinue
prosecution.


d.Rights to Regeneron and Protection of Regeneron’s Right to File
Regeneron shall retain a fully paid up, sub-licensable, nonexclusive,
royalty-free license throughout the world in each Subject Invention to which the
Government obtains title. Regeneron license extends to Regeneron’s subsidiaries
and other affiliates (outside this Agreement), if any, within the corporate
structure of which Regeneron is a party and includes the right to grant licenses
of the same scope to the extent that Regeneron was legally obligated or
permitted to do so at the time the Project Agreement was executed. The license
is otherwise transferable only with the approval of the Government, except when
transferred to an Affiliate or successor of that part of Regeneron’s business to
which the Subject Invention pertains.  The Government approval for license
transfer shall be provided on a timely basis (and in no event later than 90
calendar days following Regeneron’s request) and shall not be unreasonably
withheld.
i.The Regeneron license may be revoked or modified by the Government to the
extent necessary to achieve expeditious Practical Application of the Subject
Invention pursuant to an application for an exclusive or nonexclusive license
submitted consistent with appropriate provisions at 37 CFR Part 404. Regeneron’s
license shall not be revoked in that field of use or the geographical areas in
which Regeneron has achieved Practical Application of the Subject Invention and
continues to make the benefits of the Subject Invention accessible to the
public.
ii.Before revocation or modification of Regeneron’s license, the Government
shall furnish Regeneron with a written notice of its intention to revoke or
modify the license, which notice shall include a detailed explanation of the
reasons for such revocation or modification, and Regeneron shall be allowed
thirty (30) calendar days (or such other time as may be authorized for good
cause shown) after the notice to show cause why the license should not be
revoked or modified.


[* * *]



--------------------------------------------------------------------------------





e.Action to Protect the Government’s Interest
Regeneron agrees to execute or to have executed and promptly deliver to the
Government all instruments necessary to (i) establish or confirm the rights the
Government has throughout the world in those Subject Inventions to which
Regeneron elects to retain title, and (ii) convey title to the Government when
requested under Subparagraph c of this Section 7.2 and to enable the Government
to obtain patent protection throughout the world in that Subject Invention.
i.Regeneron agrees to require, by written agreement, its employees, other than
clerical and non-technical employees, to disclose promptly in writing to
personnel identified as responsible for the administration of patent matters and
in a format suggested by Regeneron, each Subject Invention made under this
Agreement so Regeneron can comply with the disclosure provisions of this Section
7.2. Regeneron shall use reasonable efforts to instruct employees, through
employee agreements or other suitable educational programs, on the importance of
reporting inventions in sufficient time to permit the filing of patent
applications prior to U.S. or foreign statutory bars.
ii.Regeneron shall notify the Government of any decisions not to continue the
prosecution of a patent application for a Subject Invention, pay maintenance
fees, or defend in a reexamination or opposition proceedings on a patent of a
Subject Invention, in any country, not less than thirty (30) calendar days
before the expiration of the response period required by the relevant patent
office.


Regeneron shall include, within the specification of any United States patent
application and any patent issuing thereon covering a Subject Invention, the
following statement: “This invention was made with Government support under
Agreement MCDC2020-504, awarded by the U.S. Department of Health and Human
Services. The Government has certain rights in the invention.”


f.Lower Tier Agreements
Regeneron shall ensure that its Affiliate agreements and Sub-Recipient
Agreements regardless of tier, for experimental, developmental, or research work
entered into after the Effective Date and submitted for reimbursement under this
Agreement, contain invention reporting and assignment requirements sufficient to
permit Regeneron to comply with this Section 7.2.


g.Reporting on Utilization of Subject Inventions
i.Regeneron agrees to submit, during the term of this Project Agreement, an
annual report on the utilization of a Subject Invention or on efforts at
obtaining such utilization that is being made by Regeneron or its licensees or
assignees. Such reports shall include information regarding the status of
development, date of first commercial sale or use, and such other data and
information as the agency may reasonably specify. Regeneron also agrees to
[* * *]



--------------------------------------------------------------------------------





provide additional reports as may be requested by the Government in connection
with any march-in proceedings undertaken by the Government in accordance with
Subparagraph h of this Section 7.2. Consistent with 35 U.S.C. § 202(c)(5), the
Government agrees it shall not disclose such information to persons outside the
Government without permission of Regeneron.
ii.All required reports shall be submitted to the e-room, OTAS, OTAO, and OTTR.


h.Compulsory Licensing Rights
Regeneron agrees that, with respect to any Subject Invention in which it has
retained title, the Government has the right to require Regeneron, an assignee,
or exclusive licensee of a Subject Invention to grant a non-exclusive license to
a responsible applicant or applicants, upon terms that are reasonable under the
circumstances, and if Regeneron, assignee, or exclusive licensee refuses such a
request, the Government has the right to grant such a license within the Field
itself only if the Government determines that:


i.Action is necessary to alleviate the following health or safety needs that may
affect the United States and Regeneron (itself or through its assignee,
subcontractor or licensee) is unwilling or unable to manufacture or supply the
Subject Invention to address such needs:
a.Declaration for Public Health Emergency by the Secretary of HHS;
b.Determination that there is a significant potential for a public Health
emergency that has a significant potential to affect a national or health
security of U.S. citizens as determined by the Secretary of HHS; or
c.Declaration by WHO Director General of a public health emergency of
international concern.


7.3    DATA RIGHTS


a.Allocation of Principal Rights
i.For Data produced under this SOW including Computer Software, to the extent
developed with Government funds provided under this SOW, except as expressly
provided elsewhere in this Project Agreement (including Section 7.3.b.),
Regeneron grants to the Government a paid-up, nonexclusive, nontransferable,
irrevocable, worldwide license in such Data (a) to exercise Government Purpose
Rights for a period of ten (10) years following the production of such Data, (b)
to exercise Unlimited Rights following the expiration of such ten (10)- year
period. For Data produced under this Project Agreement, excluding Computer
Software, to the extent developed with private funds and for other Data
designated by
[* * *]



--------------------------------------------------------------------------------





Regeneron as “Limited Rights Data”, Regeneron grants to the Government a
paid-up, nonexclusive, nontransferable, irrevocable, worldwide license in such
Data to exercise Limited Rights. The Government will not obtain any rights in
Computer Software produced under this Project Agreement to the extent developed
with private funds. For certificates of analysis and batch records pertaining to
drug product purchased under this Project Agreement, the Government shall have
Unlimited Rights.
ii.Regeneron agrees to retain and maintain in good condition all Data produced
under this Project Agreement and necessary to achieve Practical Application of
any Subject Invention in accordance with Regeneron’s established record
retention practices. In the event of an exercise of the Government’s compulsory
licensing rights as set forth under Section 7.2.h., Regeneron agrees, upon
written request from the Government, to deliver at no additional cost to the
Government, all existing Data produced under this Project Agreement necessary to
achieve Practical Application of the relevant Subject Invention within sixty
(60) calendar days from the date of the written request.
iii.Regeneron’s right to use Data is not restricted and includes the right under
Regeneron’s established business policies to make public research Data
(especially human research Data) by publication in the scientific literature, by
making trial protocols, trial results summaries, and clinical studies reports
publicly available, and by making trial patient-level data available for
third-party analysis.


b.Proprietary Manufacturing Data
Notwithstanding anything to the contrary in this Project Agreement, Regeneron
retains all rights in and to Data relating to or comprising Regeneron’s
proprietary manufacturing technology and processes, including any trade secrets,
Chemistry, Manufacturing and Controls information (CMC Data), and Data
concerning or arising from test method development, device or delivery system
development, assay development, formulation, quality assurance/quality control
development, technology transfer, process development and scale-up and cell-line
development, and the Government shall have no rights to use such Data
independently from this Agreement or to disclose such Data to any third party.
Regeneron may designate certain Data concerning its manufacturing activities as
Limited Rights Data, in which case the Government shall have Limited Rights in
and to such Data. Regeneron will use reasonable efforts to mark any Limited
Rights Data delivered under this Project Agreement with appropriate Limited
Rights markings.


c.Identification and Disposition of Data
Regeneron shall keep copies of all Data relevant to this Project Agreement as
required by the Food and Drug Administration (FDA) for the time specified by the
FDA. The Government reserves the right to review any other data determined by
the Government to be
[* * *]



--------------------------------------------------------------------------------





relevant to this Agreement. The Government further acknowledges that Regeneron
holds the commercialization rights for all products developed under this
Agreement in the U.S. and will be responsible for their registration with the
FDA. This provision is subject to any applicable limitations on the Government’s
rights under Article VIII.B.a-b of the BARDA OTA.


7.4    REGULATORY RIGHTS


The Contractor agrees to the following:


a. Regulatory Data. Regeneron shall provide to the OTTR and OTAS copies of
formal FDA submissions pertaining to the scope of the project, no later than 10
business days before submission to the FDA. For clarity, CMC Data included in
such submissions shall be subject to Section 7.3.b.


b. Rights of Reference. Upon mutual agreement, Regeneron will grant to the
Government a right of reference to any Regulatory Application submitted in
support of this Project Agreement, solely for the purpose of the Government
conducting a clinical trial with the drug product supplied under this Project
Agreement under a protocol approved by Regeneron for performance by the
Government. In such a case, Regeneron agrees to provide a letter of
cross-reference to the Government and file such letter with the appropriate FDA
office. Nothing in this paragraph reduces the Government’s data rights as
articulated in other provisions of this award.


c. Clause 7.4.b. will survive the acquisition or merger of the Contractor by or
with a third party. This clause will survive the expiration of this contract.


7.5 PREP Act Coverage. It is the intent of the Parties that the drug product
provided pursuant to this Agreement be covered by the March 10, 2020 declaration
under the Public Readiness and Emergency Preparedness Act (PREP Act), 42 U.S.C.
§ 247d-6d, 85 Fed Reg. 15,198 (March 17, 2020), or any amendments thereto that
provides liability protection for such use.  Based on an independent review by
each of the Parties of the PREP Act Declaration issued by DHHS on March 10,
2020, pursuant to section 319F-3 of the Public Health Service Act (42 U.S.C.
247d-6d), and a related advisory opinion issued by the DHHS Office of General
Counsel on April 14, 2020, the Parties believe that Regeneron is a covered
person eligible for immunity under the PREP Act for activities related to
medical countermeasures against COVID-19. To the extent DoD or BARDA is
authorized to do so as an Authority Having Jurisdiction, the Government
designates Regeneron as a covered person eligible for immunity under the PREP
Act Declaration issued by DHHS on March 10, 2020, pursuant to section 319F-3 of
the Public Health Service Act (42 U.S.C. 247d-6d), for activities related to
medical countermeasures against COVID-19.  The Government further warrants that
the drug product provided pursuant to this Project Agreement will not be (a)
sold to any entity nor will it be returned after acceptance under the terms of
this contract or (b) distributed or used, or authorized for distribution or use,
outside the United States or to the extent such activities are not protected
from liability under an active PREP Act declaration.


[* * *]



--------------------------------------------------------------------------------





7.6 Transparency. To the extent permitted under applicable laws, the Government
will provide Regeneron in a timely manner copies of reports concerning this
Project Agreement that are provided to other Government agencies or legislative
or executive branches of the government.


8.0    SECURITY


The security classification level for this effort is UNCLASSIFIED.


9.0    MISCELLANEOUS REQUIREMENTS (SAFETY, ENVIRONMENTAL, ETC.)
    
N/A


10.0    GOVERNMENT FURNISHED PROPERTY/MATERIAL/INFORMATION


None


11.0    AGREEMENTS OFFICER’S REPRESENTATIVE (AOR) AND ALTERNATE AOR CONTACT
INFORMATION


AOR


NAME:         
EMAIL:         
PHONE:     
AGENCY NAME/DIVISION/SECTION: HHS/ASPR/BARDA


Alternate AOR


NAME:            
MAILING ADDRESS:        
EMAIL:            
PHONE:             
AGENCY NAME/DIVISION/SECTION:



Requiring Activity:

US Department of Health & Human Services (HHS), Assistant Secretary for
Preparedness and Response (ASPR), Biomedical Advanced Research and Development
Authority (BARDA)

[* * *]



--------------------------------------------------------------------------------





Definitions Appendix
Computer Software:
To perform and further this Project Agreement:
Computer programs that comprise a series of instructions, rules, routines, or
statements, regardless of the media in which recorded, that allow or cause a
computer to perform a specific operation or series of operations; and
Recorded information comprising source code listings, design details,
algorithms, processes, flow charts, formulas, and related material that would
enable the computer program to be produced, created, or compiled.
Does not include computer databases or computer software documentation.
Data: Means recorded information, regardless of form or the media on which it
may be recorded. The term includes technical data and Computer Software. The
term does not include information incidental to contract administration, such as
financial, administrative, cost or pricing, or management information.
Field: The development of anti-pathogen assets to treat, diagnose or prevent
emerging infectious diseases.
Government: The United States of America, as represented by the Department of
Health & Human Services (“Government”), Office of the Assistant Secretary for
Preparedness & Response (“ASPR”), Office of Biomedical Advanced Research and
Development (“BARDA”) (represented by Office of Acquisition Management,
Contracts and Grants (AMCG)).
Government Purpose: Any activity in which the United States Government is a
party, including cooperative agreements with international or multi-national
defense organizations, or sales or transfers by the United States Government to
foreign governments or international organizations. Government purposes include
competitive procurement, but do not include the rights to use, modify,
reproduce, release, perform, display, or disclose technical data for commercial
purposes or authorize others to do so.
Government Purpose Rights: The rights by Government to—
1.     Use, modify, reproduce, release, perform, display, or disclose technical
data within the Government without restriction; and
2.     Release or disclose technical data outside the Government and authorize
persons to whom release or disclosure has been made to use, modify, reproduce,
release, perform, display, or disclose that data for United States Government
Purpose.
Invention: Any invention or discovery that is or may be patentable or otherwise
protectable under Title 35 of the United States Code.
[* * *]



--------------------------------------------------------------------------------





Limited Rights: The rights to use, modify, reproduce, perform, display, or
disclose Data, in whole or in part, within the Government solely for research
purposes for the Field. Government will ensure that disclosed information is
safeguarded in accordance with the restrictions of this Agreement. The
Government may not, without the prior written permission of Recipient, release
or disclose the Data outside the Government, use the Data for competitive
procurement or manufacture, release or disclose the data for commercial
purposes, or authorize the Data to be used by another party. The Parties shall
maintain the confidentiality of all Data subject to or designated as falling
within Limited Rights.
Limited Rights Data: Data, other than Computer Software, that embody trade
secrets or are commercial or financial and confidential or privileged, to the
extent that such Data pertain to items, components, or processes developed at
private expense, including minor modifications.
Made: The conception or first actual reduction to practice of the invention as
defined in this Agreement.
Option: An option, entered into by bilateral agreement pursuant to a Statement
of Work and budget, by which, for a specified time, the Government may elect to
purchase additional supplies or services called for by the Agreement.
Other Transaction Agreement Officer (“OTAO”): Is the responsible Government
official authorized to bind the Government by signing this Agreement and
bilateral modifications.
Other Transaction Agreement Specialist (“OTAS”): Is a supporting official that
assists and represents the OTAO. The OTAO is the only official who can bind the
Government.
Other Transaction Agreement Technical Representative (“OTTR”): Is the primary
Government official for all technical matters on the Agreement.
Practical Application: With respect to a Subject Invention, to manufacture, in
the case of a composition or product; to practice, in the case of a process or
method; or to operate, in the case of a machine or system; and, in each case,
under such conditions as to establish that the Subject Invention is capable of
being utilized and that its benefits are, to the extent permitted by law or
Government regulations, available to the public for a regulatory approved
product.
Subject Invention: Any Invention Made in the performance of work under this
Agreement within the Field for which Recipient pursues a patent.
Sub-Recipient: Akin to a subcontractor. Any supplier, distributor, vendor, or
firm that furnishes supplies or services to or for the Recipient, an Affiliate,
or a Sub-Recipient. A Sub-Recipient differs from an Affiliate in that
Sub-Recipients are not listed as an Affiliate in Attachment 3 and may be used to
execute tasks under the SOW by Recipient or Affiliate.
Sub-Recipient Agreement: Any contract entered into by a Sub-Recipient to furnish
supplies or services for performance of this Agreement. This term describes an
agreement with a 1st-Tier Sub-Recipient, except as expressly noted in this
Agreement.
[* * *]




--------------------------------------------------------------------------------





Attachment B
Report Requirements


This page intentionally left blank. See separate document for Attachment B.



--------------------------------------------------------------------------------







REPORT REQUIREMENTS


If classified information is required to be submitted under this Agreement, it
must be submitted to the addresses specified in the SOW or DD254. No classified
information should be submitted directly to ATI.


Any applicable Contract Data Requirements Lists (CDRLs), Data Item Descriptions
(DIDs) or other report guidance for this Project may be included at the end of
this attachment.


ATI, in addition to the AOR, must receive a copy of the Quarterly Status Reports
and the Final Status Report. Quarterly Status Reports, Annual Status Reports,
and Final Status Reports should be submitted to . All other deliverables shall
be submitted to the AOR only, but ATI must be notified that the deliverable has
been submitted to the AOR. The AOR will provide ATI a completed Sign- off
Memorandum as evidence the milestone deliverable was received and deemed
acceptable.


If you would like a copy of the Report Requirements template in MS Word, please
email


A.QUARTERLY STATUS REPORT


The Recipient shall submit or otherwise provide a Quarterly Status Report in the
format as shown in this attachment on the last day of the month of the calendar
quarter (i.e., March 31, June 30, and December 31). A sample template is
provided.


I. The Recipient’s Technical Status Report will, at a minimum, address the
following: Comments on Technical/Cost/Schedule Performance, Project Quad Chart,
Milestone Status, Non-Traditional Defense Contractor Participation and Plans for
the Next Quarter.


B.PAYABLE MILESTONES/DELIVERABLES


The Recipient shall submit to the Agreements Officer Representative and MCDC CMF
Representative documentation describing the extent of accomplishment of Payable
Milestones and Deliverables.
I.Submission of Payable Milestones/Deliverables. The Recipient is required to
submit all deliverables identified as Payable Milestones, as shown in the
Payable Milestone Schedule, as well as any other deliverables/reports listed in
the Statement of Work.


II.Sign-off Memorandum.    The Sign-off Memorandum as shown in this attachment
shall accompany all submissions indicated in section B.I. The Agreements Officer
Representative shall provide written approval using the Sign-off Memorandum to
the MCDC Consortium Management Firm. The Sign-off Memorandum will be used to
verify that all submissions are technically acceptable. It will also be used to
substantiate invoice payment for firm fixed price agreements.
C.ANNUAL STATUS REPORTING





--------------------------------------------------------------------------------





I.The Project Agreement Holder shall submit an Annual Status Report on September
30 each year (same format as Quarterly Status Report for one year period) for
all projects whose periods of performances are greater than




one year in accordance with the terms and conditions of the MCDC Base Agreement.
The Annual Status Report must also include the following:
i.A comparison of actual accomplishments with the goals and objectives of the
project established for the period.
ii.Reasons why established goals and objectives were not met, if appropriate.
iii.A cumulative chronological list of written publications in technical
journals. Include those in press as well as manuscripts in preparation and
planned for later submission. Indicate likely journals, authors and titles.
iv.Papers presented at meetings, conferences, seminars, etc.
v.New discoveries, inventions or patent disclosures and specific applications
stemming from the individual project provided that such disclosure shall not
compromise the rights of the inventor.
vi.Reporting on Utilization of Subject Inventions should be included in the
Annual Status Report per Section 10.08 of the Base Agreement.




--------------------------------------------------------------------------------





Quarterly Status Report
for
<Project Agreement Holder Name>
Project No. MCDC-XX-XX-XXX
Reporting Period: DATE - DATE


Project Agreement Holder
<Project Lead>
<Other Project Team Member(s)>
Project Team Technical POC
Name Company Street Address
City, State Zip Code Phone Number Email address










Submitted:    <date>




--------------------------------------------------------------------------------





1.Comments on Technical/Cost/Schedule Performance


The purpose of this section is to bring project stakeholders up to speed on
current project status. It is not intended to be a line-by-line account of the
quarter’s activities; details of that nature are reserved for the latter section
of this report. Rather, this section should highlight technical, cost, and
schedule performance for the quarter, and report overall progress towards
successful technology transition and implementation – an executive summary-like
synopsis. This section should also be used to cite project-related concerns.
Properly crafted, this section is typically about one-half page in length.


2.Project Quad Chart
Quad charts are used for many purposes, including high level briefings.
Therefore, it is imperative that information be current and accurate, especially
in regards to the lower quadrants. The text - where populated - in the quad
chart below is for sample purposes only.



< Project Agreement Title>Goals & ObjectivesProject InformationBriefly describe
the goals of the project; include the technical objectives and the
implementation targets.
Project Lead: Team Members:
Period of Performance:
Funding:
Cumulative Amt Invoiced:Total Cost Share Reported:Milestones & Technical
AchievementsImplementation & PayoffApr 16:Kickoff Meeting
Schedule: Target date for implementation.
Status:    Current status towards implementation event.
Jun 16:Design Analysis completeJul 16:Materials/Equipment Rec’dOct 16:Prototype
construction completeBriefly describe what benefits will accrue from this
project’s successful completion and implementation. Be quantitative to the
greatest extent possible.May 17:Initial testing completeOct 17:Production units
implemented in shipyard processes
Current Status: Technical = Green/Yellow/Red (delta) Schedule = Green/Yellow/Red
(delta) Cost = Green/Yellow/Red (delta)

Current Status Legend:    Green = Good/On Budget    Yellow = Minor
Weakness/Known Risk    Red = Major Weakness/Critical Delta:  = upgrade from
last assessment;  = downgrade from last assessment;  = no change






--------------------------------------------------------------------------------





3.Supplemental Information
In order to improve the usefulness of the quad charts and provide sufficient
project information, the Quarterly Status Report must be supplemented with data
described below.


3.1Milestone Status:



No.MilestoneDue DatePercent Complete This PeriodCumulative Percent Complete123



3.2Non-Traditional Defense Contractor Participation



Name of Nontraditional*Planned Start DateActual Start DateReason for Deviation
from Plan



3.3Plans for Next Quarter
•Major achievements planned for the next quarter




--------------------------------------------------------------------------------





MEMORANDUM: Agreements Officer Representative Sign-Off


To:    Agreements Officer Representative (AOR) From:         
Date:         
Reference:    (a) MCDC Base Agreement between ATI and
_________    Agreement No.     
(b) Project Agreement No.         
Subject:    Milestone Approval
The following deliverable(s) associated with the Milestone(s) listed below have
been completed:


MS#    Deliverable
XX         


It is requested that verification of these accomplishments be provided to the
MCDC Consortium Management Firm.
_____________________________________________________________________________________
To: MCDC Consortium Management Firm
CERTIFICATION BY AGREEMENTS OFFICER REPRESENTATIVE:


The Project Agreement Holder has made satisfactory progress and provided the
required deliverables associated with this milestone. I certify the work
performed is in accordance with the approved Statement of Work (SOW) included in
the agreement.
Other comments or concerns regarding this or future milestones:
[Note: For any non-satisfactory areas include a discussion of what was not
acceptable, references to previous correspondence on the issue, and what
corrective actions are needed to effect payment.]






_______________________________          ___________________
Agreements Officer Representative                Date:




--------------------------------------------------------------------------------





Attachment C
Technical Direction Letter (TDL) RPP-20-08 Regeneron


This page intentionally left blank. See separate document for Attachment C.



--------------------------------------------------------------------------------





image_21a.jpg [image_21a.jpg]
DEPARTMENT OF THE ARMY
U.S. ARMY CONTRACTING COMMAND – NEW JERSEY
PICATINNY ARSENAL, NEW JERSEY 07806-5000
REPLY TO
ATTENTION OF
06 July 2020


Army Contracting Command – New Jersey
ACC-NJ, Building 9
Picatinny Arsenal, NJ 07806


SUBJECT: Technical Direction Letter for Medical CRBN Defense Consortium (MCDC),
Request for Prototype Proposals (RPP) 20-08, Objective TRE-PRE-20-08 for
“Large-Scale Manufacturing of Antibodies Directed to SARS-CoV-2” (Regeneron
Pharmaceuticals, Inc.)
REF: Regeneron Request for Technical Direction Letter, RPP 20-08 under OTA
W15QKN-16-9- 1002 for Objective TRE-PRE-20-08, dated 30 June 2020


Advanced Technology International
ATTN: Sr. Contracts Manager
315 Sigma Drive
Summerville, SC 29486


Dear ,


The Army Contracting Command – New Jersey (ACC-NJ), in supporting the Joint
Project Manager – Medical Countermeasure Systems (JPM-MCS), issued MCDC RPP
20-08 on 17 May 2020. Members of the MCDC submitted proposals in accordance with
this RPP. The Government received and evaluated all proposal(s) submitted and a
Basis of Selection has been executed, selecting Regeneron as the awardee. The
Government requests that a Firm-Fixed-Price Project Agreement be issued to
Regeneron to award this proposal under Other Transaction Agreement W15QKN-16-9-
1002, to be performed in accordance with the attached Government Statement of
Work (SOW).


Based upon the acceptable update of Regeneron’s proposal for “Large-Scale
Manufacturing of Antibodies Directed to SARS-CoV-2” and 1) The Project Agreement
Recipient’s concurrence with the requirements included in the Government SOW; 2)
An acceptable milestone schedule that meets SOW requirements, and; 3) The cost
proposal that has been analyzed and negotiated by the Government, you are hereby
directed to issue a Project Agreement to Regeneron for the subject project. The
total project value has been determined fair and reasonable and Regeneron’s
proposal has been selected IAW the above referenced Basis of Selection.





--------------------------------------------------------------------------------





The total approved cost to the Government for this effort is not to exceed [* *
*]. The break-out of the costs is as follows: $450,262,000.00 to perform project
efforts included in the SOW and [* * *] for the Consortium Management Firm (CMF)
Administrative Cost. [ * * *] The effort currently has
[* * *] of available funding, comprised of $450,262,000.00 for the Project
Agreement and [* * *] for the CMF. PAH COVID-19 work shall be tracked separately
using the funding obligated via modification P00074. [* * *]


The PAH is considered a small business, nontraditional defense contractor, or
nonprofit research institution and determined to be providing a significant
contribution. The affirmation of business status certifications submitted as
part of the proposal are hereby incorporated into the agreement. The contractor
shall notify the MCDC CMF of any deviation from the final proposed affirmation
of business status certifications that would affect the contributions of the
small business, nontraditional defense contractor, or nonprofit research
institution as proposed.


In accordance with 10.U.S.C. 2371b(f), and upon a determination that the
prototype project for this transaction has been successfully completed, this
competitively awarded prototype OTA may result in the award of a follow-on
production contract or transaction without the use of competitive procedures.


The Government and Advanced Technology International (“ATI”) hereby agree and
confirm that (a) ATI, in its capacity as the Consortium Management Firm under
the Medical CBRN Defense Consortium (MCDC) Other Transaction Agreement No.
W15QKN-16-9-1002 (the MCDC Agreement), has the authorization to enter into the
Medical CBRN Defense Consortium Base Agreement No. 2020-504 and the Statement of
Work (collectively, the “Regeneron Agreement”) with Regeneron on behalf of the
Government, (b) the Government is and shall be bound by its obligations set
forth in the Regeneron Agreement, and the MCDC Agreement is hereby amended to
incorporate these obligations in the MCDC Agreement, as that Agreement relates
to Regeneron, and (c) Regeneron is an intended third-party beneficiary of such
obligations that can enforce them directly against the Government, and (d) in
the event of any conflict between the Regeneron Agreement, on the one hand, and
the MCDC Agreement, on the other hand, the Regeneron Agreement shall control and
take precedence.


Points of Contact:


Agreements Specialist:

E-mail:
Phone:


Agreements Officer:

E-mail:
Phone:



--------------------------------------------------------------------------------









Regards,




        
Agreements Officer
Signed by:




Attachments:
Attachment 1: MCDC2008-005 - Regeneron - 7-3-2020
Attachment 2: OPSEC Language Addendum
[***]




    




______________________________
ATI Signatory

